Citation Nr: 1102924	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-28 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  What evaluation is warranted for cluster headaches from March 
1, 2006?

2.  What evaluation is warranted for pseudofolliculitis barbae 
from March 1, 2006?

3.  What evaluation is warranted for chronic allergic rhinitis 
from March 1, 2006?

4.  What evaluation is warranted for right wrist tendonitis from 
March 1, 2006?


REPRESENTATION

Appellant represented by:	Larry Stokes, Agent




ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 
2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  The case was subsequently transferred to the RO 
in Roanoke, Virginia.  

Following the April 2006 decision, the Veteran disagreed with the 
denial of entitlement to service connection for pes planus.  In 
August 2007, the RO granted entitlement to service connection for 
bilateral pes planus and evaluated the disorder with the 
previously service-connected plantar fasciitis.  As service 
connection was established for pes planus has been granted, and 
no appeal to the rating or effective date presented, this issue 
is resolved. 

In March 2009, the representative stated that the Veteran had 
requested a Decision Review Officer (DRO) hearing on March 13, 
2007 and that it had not been scheduled.  On review, the March 
13, 2007 statement requests the assignment of a DRO to the case; 
there is no indication that the Veteran requested a local 
hearing.  

The Veteran failed to report for a November 2010 central office 
hearing.  The Board acknowledges that the letter was addressed to 
the agent's former address with copy to the Veteran.  There is no 
indication that either letter was returned to sender and the 
Board considers the hearing request withdrawn.  See 38 C.F.R. 
§ 20.702(d) (2010).  

The question what evaluations are warranted for chronic allergic 
rhinitis and right wrist tendonitis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a May 2010 statement, the Veteran withdrew his appeal 
regarding the evaluation assigned for cluster headaches.
 
2.  The predominant disability associated with the Veteran's 
service-connected pseudofolliculitis barbae is dermatitis; the 
most probative evidence does not show that pseudofolliculitis 
barbae involves 20 to 40 percent of the entire body or 20 to 40 
percent of the exposed areas affected; and the condition is not 
treated with systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2010).

2.  For the period since March 1, 2006, the criteria for an 
evaluation greater than 10 percent for pseudofolliculitis barbae 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Codes 
7806, 7813 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of appeal

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn by an appellant or his representative in writing, or on 
the record at a hearing, at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.204(a), (b).  In a May 2010 
statement, the Veteran withdrew the question what evaluation is 
warranted for cluster headaches.  The RO subsequently sent the 
Veteran a letter indicating that his appeal for an increased 
evaluation for headaches had been withdrawn.  Therefore, there 
remain no allegations of errors of fact or law for appellate 
consideration as concerns this issue.  Accordingly, the Board no 
longer has jurisdiction to review this issue and the appeal is 
dismissed.  

Evaluation of pseudofolliculitis barbae

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date 
have been assigned for pseudofolliculitis barbae, the notice 
requirements of 38 U.S.C.A. § 5103(a) have been met.  VA also 
fulfilled its duty to assist the Veteran in obtaining identified 
and available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  The Veteran has not 
identified additional medical evidence that needs to be obtained 
with regard to the issue decided herein.  He was provided VA 
examinations in November 2005 and August 2007 and they are 
adequate for rating purposes.  

The Board acknowledges that additional evidence was received 
following the September 2007 statement of the case.  On review, 
this evidence is not considered pertinent to the evaluation of 
pseudofolliculitis barbae and a remand for a supplemental 
statement of the case on this issue would serve no useful 
purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to be 
avoided).

Analysis

In April 2006, the RO granted entitlement to service connection 
for pseudofolliculitis barbae and assigned a noncompensable 
evaluation effective March 1, 2006.  In August 2007, the 
evaluation was increased to 10 percent, also effective March 1, 
2006.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a 
service-connected disorder requires a review of a veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1, 4.2 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  If there is a question as to which evaluation 
to apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating. Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a disability rating was not limited to that reflecting the 
then current severity of the disorder.  In Fenderson, the United 
States Court of Appeals for Veterans Claims (Court) also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Id. at 126-
127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Pursuant to the rating schedule dermatophytosis (ringworm: of 
body, tinea corporis; of head, tinea capitis; of feet, tinea 
pedis; of beard area, tinea barbae is rated as disfigurement of 
the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 
7804, 7805), or dermatitis (DC 7806) depending upon the 
predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813.  

On review, the Veteran's skin condition involves bumps/rash in 
the facial area.  There is no evidence of any permanent scarring 
or facial disfigurement.  The predominant disability is 
consistent with dermatitis, which is evaluated as follows: less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas affected, and; no more than topical therapy 
required during the past 12-month period (0 percent); at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than six weeks during the past 12-month 
period (10 percent); 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, during 
the past 12-month period (30 percent).  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  

On VA examination in November 2005, the Veteran reported a 
history of pseudofolliculitis barbae with shaving bumps and 
bleeding when shaving and sometimes "pus bumps".  He reported 
that he has been treated with acid, and has had hairs picked from 
his beard region.  Physical examination showed multiple bumps in 
the beard region involving less than three percent of the area.  
The diagnosis was pseudofolliculitis barbae.  

In support of his claim, the Veteran submitted a March 2007 
independent medical examination by Dr. C.B.  The Veteran reported 
that his face breaks out with shaving bumps daily and the hairs 
grow inwards causing little bumps of infection.  He indicated 
that the only place he was spared from this was directly above 
the upper lip area.  The examiner estimated the process involved 
about 90 percent of the face and he felt that the percentage 
identified on previous examination (3 percent) was likely a typo 
as the disease was very extensive.  The examiner opined that the 
pseudofolliculitis barbae should be rated according to 90 percent 
face coverage.  

At an August 2007 VA examination the Veteran reported bumps in 
the beard region.  He did not shave, but used clippers.  Skin 
examination showed multiple bumps due to ingrown hairs on the 
cheeks and neck covering an estimated 2 percent of the body 
surface area and 16 percent of exposed areas of the body.  There 
was no bleeding, ulceration, discharge or scarring.  Photographs 
show sporadic bumps on the cheeks and neck.  

The Board acknowledges the private examination indicating that 90 
percent of the face was affected.  Photographic evidence was not 
provided and on review, this level of skin involvement is wholly 
inconsistent with that shown on VA examinations and is not 
supported by other evidence of record.  Thus, the Board questions 
the credibility of this information and does not assign it 
significant probative value.  

On review, the most probative evidence does not show that the 
Veteran's pseudofolliculitis barbae involves 20 to 40 percent of 
the entire body or 20 to 40 percent of the exposed areas 
affected.  There is no evidence that the disorder is treated with 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  Accordingly, an initial evaluation 
greater than 10 percent for pseudofolliculitis barbae for any 
term during the appellant period is denied.  Hence, there is no 
basis for assigning staged ratings.  See Fenderson.

The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, 573 
F.3d 1366 (Fed. Cir. 2009).

As discussed above, the rating criteria for service-connected 
pseudofolliculitis barbae reasonably describe the Veteran's 
disability level and symptomatology. Thus, as his disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is adequate, and no referral for 
extraschedular evaluation is in order.  Id.

ORDER

The appeal of the issue of what evaluation is warranted for 
cluster headaches (claimed as migraine) from March 1, 2006 is 
dismissed.  

For the period since March 1, 2006, an evaluation greater than 10 
percent for pseudofolliculitis barbae is denied.  


REMAND

Chronic allergic rhinitis

In April 2006, the RO granted entitlement to service connection 
for chronic allergic rhinitis, claimed as sinusitis and nasal 
polyps, and assigned a noncompensable evaluation effective March 
1, 2006.  The Veteran disagreed.

A statement of the case was furnished on this issue in September 
2007.  Additional evidence has been added to the record since 
that time, to include an April 2008 private ear, nose, and throat 
evaluation.  This evidence is pertinent to the evaluation issue 
and there is no indication that it has been considered the Agency 
of Original Jurisdiction (AOJ).  As such, a remand is required so 
that the RO may consider this evidence and issue a supplemental 
statement of the case.  See 38 C.F.R. §§ 19.31, 19.37 (2010).  

Additionally, the April 2008 evaluation indicates the Veteran was 
complaining of nasal congestion and rhinitis.  Following 
examination the assessment was deviated nasal septum.  It was 
noted that the Veteran should consider sinonasal surgery to 
improve nasal obstruction.  An addendum note indicates that CT 
sinus report showed a mucous cyst.  

The Veteran most recently underwent a VA examination to determine 
the severity of his allergic rhinitis in August 2007.  
Considering the private findings as well as the length of time 
since the last examination, the Board finds that a current 
examination is needed.  38 C.F.R. § 3.327 (2010).  

Right wrist tendonitis

In April 2006, the RO granted entitlement to service connection 
for right wrist tendonitis and assigned a noncompensable 
evaluation effective March 1, 2006.  The Veteran disagreed with 
the evaluation assigned.  

In August 2007, the RO increased the evaluation for right wrist 
tendonitis to 10 percent effective March 1, 2006.  The RO stated 
that this represented a grant of the benefit sought since this 
was the highest evaluation provided by law for this type of 
disability.  The RO considered the notice of disagreement 
satisfied and did not furnish a statement of the case with regard 
to this issue.  

The Veteran's right wrist disability was evaluated as 
tenosynovitis, which is rated on limitation of motion of the 
affected parts as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5024.  The Board acknowledges that a 10 percent 
evaluation is the highest evaluation available for limitation of 
motion of the wrist under 38 C.F.R. § 4.71a, Diagnostic Code 
5215.  Notwithstanding, evaluations greater than 10 percent are 
available under 38 C.F.R. § 4.71a, Diagnostic Code 5214, which 
addresses ankylosis of the wrist.  A veteran is presumed to be 
seeking the highest possible rating unless he expressly indicates 
otherwise.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the 
Board finds that the 10 percent evaluation does not represent a 
complete grant.  As such, a statement of the case should be 
furnished on this issue.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must schedule a VA examination 
to determine the current severity of the 
Veteran's service-connected allergic 
rhinitis.  The claims folder and a copy of 
this REMAND are to be made available for the 
examiner to review.  In accordance with the 
latest AMIE worksheets for rating allergic 
rhinitis, the examiner is to provide a 
detailed review of the Veteran's pertinent 
medical history, current complaints, and the 
nature and extent of any disability.  A 
complete rationale for any opinions expressed 
must be provided.  

2.  After the development requested has been 
completed, the RO/AMC should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the RO/AMC must implement 
corrective procedures at once.

3.  The Veteran is to be notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

4.  Upon completion of the foregoing and any 
additional development deemed appropriate, 
the RO/AMC must readjudicate the issue of 
what evaluation is warranted for allergic 
rhinitis since March 1, 2006.  The appellant 
and his representative should be furnished a 
supplemental statement of the case that 
considers all applicable laws and regulations 
as well as all evidence received since the 
September 2007 statement of the case.  

5.  The RO shall issue a statement of the 
case addressing entitlement to an initial 
evaluation greater than 10 percent for right 
wrist tendonitis.  If, and only if, the 
appellant completes his appeal by filing a 
timely substantive appeal on the 
aforementioned issue should this issue be 
returned to the Board. 38 U.S.C.A. § 7104 
(West 2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


